DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the rejection of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any argument applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,031,964) in view of Dhiman et al. (US 2018/0302544 A1) in view of MacRumors (https://forums.macrumors.com/threads/what-does-keep-normal-photo-switch-do.1796588/) in view [claim 1]
Regarding claim 1, Anderson discloses an imaging apparatus (Figures 1-3), comprising: a plurality of pixel circuits (Figure 2, Item 224; c. 3, ll. 26-30; note that an image sensor would inherently include a plurality of pixel circuits as claimed); a memory (Figure 3, Item 346); a signal processing unit configured to generate image data based on pixel signals read from  the plurality of pixel circuits and store the image data in the memory (Figure 2, Items 226-230; c. 3, ll. 18-21, c. 5, ll. 25-27); and a computing unit configured to generate an image based on the image data (Figure 3, Item 344), wherein the signal processing unit reads pixel signals from the plurality of pixel circuits during a predetermined time, and stores the pixel signals in the memory as image data corresponding to one frame (Figure 2, Items 226-230; c. 3, ll. 18-21, c. 5, ll. 25-27; capturing an image, reading the image and storing the data in working memory), wherein the computing unit generates a first image using the image data stored in the memory (c. 5, ll. 27-29; processing and compressing image data).
However, Anderson does not disclose storing at least (1) image data corresponding to a first frame which corresponds to a first exposure time, (2) image data corresponding to a second frame which corresponds to a second exposure time that is different from the first exposure time, and (3) image data corresponding to a third frame which corresponds to a third exposure time that is different from the second exposure time, wherein the exposure for the second frame is performed between the exposure for the first frame and the exposure for the third frame, and generating a first image using the image data corresponding to the first frame and third frame stored in the memory, and generates a second image using the image data corresponding to the second frame stored in the memory.
Dhiman discloses an image capturing system which captures at least (1) image data corresponding to a first frame which corresponds to a first exposure time (Figures 1 and 6, LE image), (2) image data corresponding to a second frame which corresponds to a second exposure time that is 
However, in capturing three frames as described by Dhiman, there exists a finite number of orders which may be used.  Since one of ordinary skill in the art could have pursued each solution with a reasonable expectation of success and no more than predictable results since at the end of capturing, all three frames would ultimately be captured and ready for further processing, each of the orders would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  However, Anderson in view of Dhiman further does not disclose generating a second image using the image data corresponding to the second frame.  
MacRumors describes a feature of iOS8 in which an HDR image and a normal image based on an auto-exposure frame may be stored together, as in some cases the HDR image may result in ghosting and keeping the normal version may be beneficial.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a second image using the second frame as claimed as the HDR image may include ghosting and the normal version may be beneficial.  However, Anderson in view of Dhiman in view of MacRumors does not disclose an apparatus wherein the difference between the first 
Wang discloses a similar apparatus for forming HDR images and further discloses that instead of capturing three images, additional images may be captured for a frame of an HDR image (e.g. Figure 8, particularly Figure 8E).  Such a system would provide additional data to be used for forming the HDR image.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to capture multiple short, medium and long exposure images (equivalent to SE, AE and LE images) so that additional data may be available for forming the final image.  Note that in this configuration, the first frame may be the first short exposure image, the second frame may be the first medium exposure/AE exposure image and the third frame may be the second short exposure image.  In such a configuration, the first and third frames would have the same exposure time.  In this case, the difference between the first and third exposure times would be 0 while the difference between the second exposure time and the first/third exposure time would be large since the second exposure time is medium compared to the short exposure times of the first/third exposure times.
Note that while “first”, “second” and “third” are used in the claims, the claim does not require that these frames be the only frames captured.  Additionally, “first”, “second” and “third” does not necessarily require that these frames be captured at positions 1, 2 and 3 of the frame sequence such that no frames are captured prior to the “first” frame.  As interpreted by the examiner “first”, “second” and “third” exposures are merely names for the exposures which may be applied to any frame captured in the sequence which meets the particular requirements laid out in the claim.  [claim 2]
[claim 3]
Regarding claim 3, see the rejection of claim 1 above and further note that Anderson in view of Dhiman discloses an apparatus wherein the first exposure time and the third exposure time are longer or shorter than the second exposure time (Wang, SE vs AE images).[claim 4]
Regarding claim 4, see the rejection of claim 1 above.[claim 5]
Regarding claim 5, Anderson in view of Dhiman in view of MacRumors discloses first and third which would have the same exposure time as claimed (see rejection of claim 1 above).[claim 22]
Regarding claim 22, Anderson in view of Dhiman in view of MacRumors in view of Wang discloses an apparatus wherein no frame is present between the first frame and the second frame, and wherein no frame is present between the second frame and the third frame (Wang, Figure 8E, note that no frame is present between the first short exposure and the first medium exposure and no frame is present between the first medium exposure and the second short exposure).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,031,964) in view of Dhiman et al. (US 2018/0302544 A1) in view of MacRumors (https://forums.macrumors.com/threads/what-does-keep-normal-photo-switch-do.1796588/) in view of Wang et al. (US 2016/0037043 A1) in view of Zhou et al. (US 2017/0187970 A1).[claim 7]
.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,031,964) in view of Dhiman et al. (US 2018/0302544 A1) in view of MacRumors (https://forums.macrumors.com/threads/what-does-keep-normal-photo-switch-do.1796588/) in view of Wang et al. (US 2016/0037043 A1) in view of Jung et al. (US 2016/0373629 A1).[claim 12]
Regarding claim 12, Anderson in view of Dhiman in view of MacRumors in view of Wang does not teach an apparatus having a stacked structure as claimed.  Jung discloses an imaging apparatus wherein a first semiconductor layer and a second semiconductor layer are stacked in layers (Figure 1, [claim 13]
Regarding claim 13, see the rejection of claim 12 above and note that Jung discloses a system wherein the semiconductor elements included in the memory are disposed on the second semiconductor layer (Figure 1; note that the claim as written does not define the manner in which the memory is “disposed on” the second layer).[claim 14]
Regarding claim 14, see the rejection of claim 12 above and note that Jung disclose a system wherein a third semiconductor layer, on which the memory is disposed, is stacked on the second semiconductor layer (Figure 1, Item 141).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,031,964) in view of Dhiman et al. (US 2018/0302544 A1) in view of MacRumors (https://forums.macrumors.com/threads/what-does-keep-normal-photo-switch-do.1796588/) in view of Wang et al. (US 2016/0037043 A1) in view of Somasundaram et al. (US 2018/0278824 A1).[claim 16]
Regarding claim 16, Anderson in view of Dhiman in view of MacRumors in view of Wang discloses the imaging apparatus of claim 1 (see rejection of claim 1 above), but does not disclose the 
Somasundaram discloses a moving body including an HDR camera which may be used in conjunction with an ADAS or self-driving car application (Paragraph 0025).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the imaging apparatus in a moving body such as a car or air vehicle so that the HDR images captured may be used in conjunction with an ADAS or self-driving car application, thereby improving the functionality of a vehicle.  
Official Notice is further taken that it is well known in the art to implement an ADAS or self-driving car application using an information acquisition unit configured to acquire information from signals outputted form the imaging apparatus, a processing unit configured to process the acquired signals and a moving body control unit configured to control the moving body based on the information.  Such a system allows for ADAS and self-driving functions to include visual data such as recognition of obstacles, road signs and stop-lights.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to acquire information, process the information and control the vehicle to perform ADAS and self-driving functions which respond to obstacles, road signs and stop-lights recognized through visual information captured by the imaging apparatus.[claim 15]
Regarding claim 15, see the rejection of claim 16 above.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,031,964) in view of Dhiman et al. (US 2018/0302544 A1) in view of MacRumors [claim 21]
Anderson in view of Dhiman discloses capturing and storing first through third images, but does not explicitly disclose wherein a time during which the memory holds the image data corresponding to the first frame and the image data corresponding to the second frame includes at least part of a time comprising (1) the third exposure time and (2) a time during which the pixel signals corresponding to the third frame are read out from the plurality of pixel circuits.
Mlinar discloses a similar high-dynamic range imaging system which captures a plurality of images having different exposure times (Figures 1 and 8).  Mlinar discloses that a first frame may be captured and stored (Figure 8, S800-S805; Paragraph 0040), subsequently a second frame may be captured and stored (Figure 8, S810-S815; Paragraph 0041), subsequently a third image may be captured and stored (Figure 8, S820-S825) and finally a high-dynamic range image may be generated using the stored frames (Figure 8, S840-S845; Paragraph 0043).  By storing the images as they are captured, the system may ensure that the necessary data is present for the final processing step of generating the high-dynamic range image.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to store the data of each frame after it is read and prior to exposure/readout and storage of the subsequent frame as taught by Mlinar so that the data is properly stored and ready for processing after all frames have been captured.  
It is noted that under this capture/storage/capture scheme, a time during which the memory holds the image data corresponding to the first frame and the image data corresponding to the second frame would include at least part of a time comprising (1) the third exposure time and (2) a time during which the pixel signals corresponding to the third frame are read out from the plurality of pixel circuits .  

Allowable Subject Matter
Claims 6, 8 and 9 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 6, 8, 9 and 10]
For reasons of allowability of claims 6, 8, 9 and 10, please see the action mailed 08 December 2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Swami et al.			US 2018/0220054 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698